MY OPINION ON REHEARING
Appellant states that my construction of the statutes involved brings them in conflict with Art. 5, Sec. 8 of the Texas Constitution which, in part, provides:
“The District Court shall have * * * original jurisdiction and general control over * * * minors under such regulations as may be prescribed by law.”
To support this contention appellant cites Green v. Green, 146 S.W. 567, Tex.Civ.App., Amarillo, writ dismissed (1912); Page v. Sherrill, 415 S.W.2d 642 (Tex.Sup.1967); Crow v. Vincent, 397 S.W.2d 870, Tex.Civ.App., Eastland, writ ref. n. r. e. (1965); Dannelley v. Dannelley, 417 S.W.2d 55 (Tex.Sup.1967); Knollhoff v. Norris, 152 Tex. 231, 256 S.W.2d 79 (1953); Burson v. Montgomery, 386 S.W.2d 817, Tex.Civ.App., Houston, no writ (1965); Kell v. Texas Children’s Home and Aid Society, 191 S.W.2d 900, Tex.Civ.App., Fort Worth, writ ref. n. r. e. (1946); Jones v. Alexander, 122 Tex. 328, 59 S.W.2d 1080 (Tex.Com. of App. 1933); Worden v. Worden, 148 Tex. 356, 224 S.W.2d 187 (1949); and Mitchell v. Cornwall, 314 S.W.2d 437, Tex.Civ.App., El Paso, no writ (1958).
Before discussing these authorities, I will state my view of the nature of the *564proceedings instituted by appellant and the law by which they are controlled.
The court from whose judgment this appeal is taken is the Juvenile Court of Travis County. Juvenile Courts are created under the authority of Art. 5, Sec. I of the Texas Constitution which provides, in part: “The Legislature may establish such other courts as it may deem necessary and prescribe the jurisdiction and organization thereof, and may conform the jurisdiction of the district and other inferior courts thereto.”
Secs. 5(a) and (b) of Art. 2338-1 provide, in part:
“(a) The juvenile court has exclusive original jurisdiction in proceedings governing any delinquent child. However, in those cases specified in Section 6 of this Act, the juvenile court may waive jurisdiction to the appropriate district court or criminal district court. The juvenile court is considered in session at all times.
(b) Nothing in this Act deprives other courts of the right to determine custody of children either upon writs of habeas corpus or when such custody is incidental to the determination of cases pending in those courts.”
A juvenile court may be an existing constitutional district court, a county court, a criminal district court, or a specially created court. Art. 2338-1, Sec. 4 and Art. 2338-9.
The constitutionality of the Juvenile Court Act (Art. 2338-1, V.A.C.S., Acts 48th Leg., p. 313, 1943), was upheld in Dendy v. Wilson, 142 Tex. 460, 179 S.W.2d 269, 151 A.L.R. 1217 (1944). See also Jordan v. Crudgington, 149 Tex. 237, 231 S.W.2d 641 (1950) sustaining the validity of an act of the Legislature creating a court of domestic relations.
A juvenile court has only such jurisdiction and authority as may be conferred upon it by the Legislature. Art. 5, Sec. I, Texas Constitution, Rader v. Rader, 378 S.W.2d 371, Tex.Civ.App., Dallas, writ ref. n. r. e. (1964).
It is quite true that the Legislature in creating a court under Art. 5, Sec. I of the Constitution cannot deprive a constitutional district court of its constitutional jurisdiction. Reasonover v. Reasonover, 122 Tex. 512, 58 S.W.2d 817 (1933); Mitchell v. Cornwall, 314 S.W.2d 437, Tex.Civ.App., El Paso, no writ (1958).
In State v. Thomasson, 154 Tex. 151, 275 S.W.2d 463 (1955), the Court stated that the purpose of the Juvenile Court Act was to transfer jurisdiction over delinquent children from criminal courts to civil courts and to change the method of handling delinquent children from criminal to civil procedure.
While the court below is a constitutional district court it is also a juvenile court. From the facts stated in my original opinion appellant invoked only the jurisdiction of the juvenile court as distinguished from the general constitutional jurisdiction of the district court.
Appellant is a minor and he filed his petition in the form of habeas corpus. Ordinarily this would invoke the constitutional jurisdiction of the district court. However, the facts disclose that appellant has been adjudicated a delinquent by the court below which it could have done only in its capacity as a juvenile court. Appellant concedes the validity of this adjudication and makes no collateral attack on it. He seeks a re-opening of such judgment, relief which he could obtain only in the court which rendered the judgment. I believe, under the facts, that the juvenile court under the Juvenile Act has no jurisdiction to grant this relief. A similar construction of the Act was made in Lee v. State, 425 S.W.2d 698, Tex.Civ.App., San Antonio, no writ (1968) from which we quote:
“Since the amendment of Sec. 5, Art. 2338-1, effective August 30, 1965, the *565jurisdiction of the juvenile court of a delinquent child continues until the child is discharged by the court or until he becomes twenty-one years of age unless committed to the Texas Youth Council.”
The Act provides other ways in which the juvenile court may lose jurisdiction. See Sec. 6, Art. 2338-1.
Even if I erred in holding the trial court was without jurisdiction to grant the relief sought by appellant my decision would be adverse to him for the reason that he has not alleged any facts nor has he offered any evidence invoking the general constitutional jurisdiction of the trial court which would entitle him to be discharged from his present confinement as a juvenile delinquent.
This case would lack all confusion had the trial court been a separate juvenile court or a county court designated as a juvenile court.
I will briefly discuss the cases cited by appellant.
Green was decided prior to enactment of the Juvenile Courts Act. The infants involved there were aged 9, 6 and 5 years. They were not alleged to be delinquents.
Sherrill involved a change of custody of two children, ages not shown. They were not delinquent children.
Crow involved a three year old boy.
Dannelley was a custody suit between the father and mother of three minor children. They were not delinquents.
Knollhoff involved the custody of a five year old girl.
Burson involved the custody of a five year old girl.
Kell involved the custody of a one year old baby.
Jones was before the enactment of the Juvenile Court Act. It does not involve custody of minors.
Worden was a custody suit between the father and mother involving their nineteen month old son.
Mitchell was a custody suit between the father and mother concerning their three minor children ages, five, three and one.
It is obvious these cases are not relevant here.
The motion for rehearing should be overruled.